DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/23/2022 to claims 1, 7, 9, 78, 97, and 112 have been entered. Claims 2-6, 8, 10-12, 14, 16-21, 23, 24, 27-32, 34-37, 39, 40, 42-44, 46-63, 65-74, 76, 77, 79-89, 92-96, 101, 104, 106-111, 113, 114, 117-122, 124-127, 129, 130, 132-134, 136-153, 155-164, 166, and 167 are canceled. Claims 1, 7, 9, 13, 15, 22, 25, 26, 33, 38, 41, 45, 64, 78, 90, 91, 97-100, 102, 103, 105, 112, 115, 116, 123, 128, 131, 135, 154, and 165 remain pending, of which claims 1, 7, 9, 13, 15, 22, 25, 78, and 90 are being considered on their merits. Claims 26, 33, 38, 41, 45, 64, 91, 97-100, 102, 103, 105, 112, 115, 116, 123, 128, 131, 135, 154, and 165 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Objections
Claims 8 and 10 are objected to for indicated as “canceled” but further reciting text. Canceled claims must not present any text, see 37 C.F.R. 1.121 (c)(4)(i) and M.P.E.P. 714. Correction is required.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 78 and 90 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Curti et al. (Leukemia (2007), 21, 353-355 plus appended Supplementary Materials).
Curti teaches a method of increasing IDO-1 mRNA expression in CD34+ hematopoietic stem cells, the method comprising obtaining CD34+ hematopoietic stem cells from bone marrow or peripheral blood at routinely greater that 90% purity (see “Cells” the appended Supplementary Materials), and incubating the cells in IFNγ such as to increase the IDO-1 mRNA expression in the cells (Fig. 1c and legend, paragraph spanning both columns at p354), anticipating or reading on claims 25, 78 and 90.
Claims 25, 78 and 90 are product-by-process claims, all incorporating the methods steps of claim 1. See M.P.E.P. § 2113; product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Furthermore, alternate grounds of rejection under both 102 and 103 is permissible given the lack of physical description of product-by-process claims and the inability of the USPTO to manufacture and compare products. See M.P.E.P. § 2113 (III). Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, the burden is shifted to Applicant to show that the manufacturing process steps of the product-by-process claims impart any novel and/or non-obvious structural characteristics to the claimed product as compared to the composition taught Curti. Curti teaches a substantially identical CD34+ hematopoietic stem cell population having robustly increased IDO-1 expression when the cells are treated with IFNγ. Particularly, if the product-by process limitations of claim 1 impart no structural difference then claims 78 and 90 are anticipated. If the product-by process limitations of claim 1 impart a structural difference, then Applicant must clearly set forth why any structural difference between the claimed composition and the composition of claims 78 and 90 is non-obvious.
Regarding the fold IDO-1 increase of claims 78, and 90, in certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds such as when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, the examiner has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, Curti teaches a substantially identical CD34+ hematopoietic stem cell population having robustly increased IDO-1 expression when the cells are treated with IFNγ. The burden is shifted to Applicant to show that Curti’s cells are not capable of meeting the IDO-1 fold increase for claims 7, 78, and 90 to address anticipation under 35 U.S.C. § 102, and if so then to show a material difference or nonobviousness between the CD34+ hematopoietic stem cell population having robustly increased IDO-1 expression when the cells are treated with IFNγ of Curti as compared to the cells of method claim 7 and composition claim 78, and kit claim 90 to address obviousness under 35 U.S.C. § 103.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 10, 22, 25, 78 and 90  are rejected under 35 U.S.C. 103(a) as unpatentable over Curti et al. (Leukemia (2007), 21, 353-355 plus appended supplementary materials) in view of de Miguel et al. (Current Molecular Medicine (2012), 12, 574-591; Reference U) and Braun et al. (Blood (2005), 106(7), 2375-2381).
Curti teaches a method of increasing IDO-1 mRNA expression in CD34+ hematopoietic stem cells, the method comprising obtaining CD34+ hematopoietic stem cells from bone marrow or peripheral blood at routinely greater that 90% purity (see “Cells” the appended Supplementary Materials), and incubating the cells in IFNγ such as to increase the IDO-1 mRNA expression in the cells (Fig. 1c and legend, paragraph spanning both columns at p354), reading in part on claims 1, 7, 8, 10, and 22.
Regarding claim 1, Curti does not teach treating the hematopoietic stem cells with the embodiment of PGE-2 as a species of prostaglandin receptor agonist. Regarding claim 7, 25, 78, and 90, Curti silent regarding any degree of increased IDO expression.
de Miguel teaches that PGE-2 and IDO are likely effector molecules responsible for the induction of regulatory T cells (Tregs) by mesenchymal stem cells (subheading 2.3), reading in-part on claims 1, 7, 8, 10, 22, 25, 78, and 90
Braun teaches a method of increasing IDO-1 mRNA expression in dendritic cells, the method comprising contacting dendritic cells in vitro with an effective dosage of a aqueous composition comprising TNFα and PGE2 or comprising TNFα, PGE2, and IFNγ wherein the IDO-1 mRNA expression increases by an average of 3.3 or 5.1 fold, respectively (Fig. 2 and Table 1, with “iDC” being the control/untreated conditions and noting that the IDO mRNA is reported as an expression ratio; Materials and Methods on p2376, subheadings “Human Subject Materials,” “Reagents”, and “Quantitative analysis of IDO mRNA expression”), reading on the embodiment of PGE-2 as a species of prostaglandin receptor agonist for claims 1 and 9, 13,  and 15, and reading on the IDO expression for claims 7, 25, 78, and 90. 
Regarding claims 1, 7, 25, 78, and 90, it would have been obvious before the invention was filed to substitute the PGE-2 of Braun for the IFN-γ of Curti in Curti’s methods of increasing IDO expression in hematopoietic stem cells and in view of de Miguel. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Curti and Braun are directed in-part towards methods of increasing IDO expression in mammalian cells, Braun teaches an effective dosage therein of PGE-2, and because de Miguel conceptually links PGE-2 and IDO as having a similar downstream function effect on regulatory T cells. The skilled artisan would have been motivated to do so because absent any showing to the contrary, the simple substitution of one known element (IFN-γ) for another known element (PGE-2) and wherein both PGE-2 and IFN-γ are taught with effective dosages to increase IDO expression in mammalian cells would predictably yield a method of increasing  increase IDO expression in Curti’s hematopoietic stem cells with PGE-2. See M.P.E.P. § 2143 (I)(B)
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 14-18 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection set forth below and necessitated by the instant amendments.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653